LATHAM & WATKINS LLP                         GOTTLIEB, RACKMAN & REISMAN, P.C.
Dennis Mai                                   Jonathan M. Purow
885 Third Avenue                             270 Madison Avenue
New York, New York 10022-4834                New York, New York 10016
Tel: (212) 906-4738                          Tel: (646) 813-3570
Fax: (212) 751-4864                          jpurow@grr.com
dennis.mai@lw.com
                                             TONKON TORP LLP
Jennifer L. Barry (Admitted Pro Hac Vice)    Steven M. Wilker (Admitted Pro Hac Vice)
Patrick C. Justman (Admitted Pro Hac Vice)   Eric Beach (Admitted Pro Hac Vice)
12670 High Bluff Drive                       Megan Houlihan (Admitted Pro Hac Vice)
San Diego, CA 92130                          888 SW Fifth Avenue, Suite 1600
Tel: (858) 523-5400                          Portland, OR 97204
Fax: (858) 523-5450                          Tel: (503) 802-2040
jennifer.barry@lw.com                        Steven.wilker@tonkon.com
patrick.justman@lw.com                       Eric.beach@tonkon.com
                                             Megan.houlihan@tonkon.com
Attorneys for Plaintiff,
Eight Capital Management, LLC                Attorneys for Defendant,
                                             Eight Capital Corp.

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

EIGHT CAPITAL MANAGEMENT, LLC, a             Civil Action No. 20 Civ. 00178
Delaware limited liability company,
                                             ORDER GOVERNING
               Plaintiff,                    CONFIDENTIAL MATERIALS
       v.
EIGHT CAPITAL CORP, a Canadian
corporation; and DOES 1–10,
              Defendants.
       Plaintiff Eight Capital Management, LLC (“Plaintiff”) and Defendant Eight Capital Corp.

(“Defendant”) stipulate as follows:


I.     PURPOSES AND LIMITATIONS – GOOD CAUSE STATEMENT


       Disclosure and discovery activity in this action may involve production of certain

confidential, proprietary, private or trade secret information for which special protection from

disclosure may be warranted, such as information regarding the parties’ product development

efforts, budgets, launch schedules, and related information. Disclosure of this information could

cause irreparable harm to the parties by allowing their competitors to gain an unfair advantage by

accessing their confidential, proprietary, private, or trade secret information. Accordingly, the

Parties petitions the Judge to enter this Order Governing Confidential Materials.

       This Order does not confer blanket protections on all disclosures or responses to discovery.

The protection it affords extends only to the limited information or items that are entitled under

the applicable legal principles to treatment as confidential. To the extent practicable, only those

parts of documents, items, or oral or written communications that require protection shall be

designated. Designations with a higher confidentiality level when a lower level would suffice are

prohibited. Mass, indiscriminate, or routinized designations are prohibited.

       Notwithstanding anything in this Order, Disclosure or Discovery Material, as defined in
Section II.C below, shall not be used by the Receiving Party, as defined in Section II.D below, for

any purpose other than for prosecuting or defending this action.


II.    DEFINITIONS


       A.      Party or Parties: any party to this action, and all parties to this action, including

all of its or their officers, directors, owners, members, partners, trustees, beneficiaries, insurers,

employees, consultants, retained experts, attorneys, and outside counsel (and their support staff).
                                                  2
       B.      Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.


       C.      Disclosure or Discovery Material: all items or information, regardless of the

medium or manner generated, stored, or maintained (including, among other things, testimony,

transcripts, or tangible things) that are exchanged, produced or generated by any Party or Non-

Party in disclosures or responses to discovery in this matter.


       D.      Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.


       E.      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.


       F.      Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” as those terms are defined below.


       G.      “CONFIDENTIAL” Information or Items: information (regardless of how

generated, stored, or maintained) or tangible things that a Designating Party believes in good faith
constitutes or embodies (1) matter used by it in or pertaining to its business, which matter is not

generally known and which the Designating Party would not normally reveal to third parties or

would cause third parties to maintain in confidence; and (2) any other information that would

qualify as confidential or subject to a right of privacy pursuant to applicable legal standards.


       H.      “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES ONLY” Information or

Items: certain limited CONFIDENTIAL material or information that is competitively sensitive

and constitutes or contains: (1) technical information such as product design or formulation, (2)
                                                  3
information within the definition of trade secret provided by state or federal law, (3) research and

development information, (4) sales, cost, pricing, or other financial information, (5) plans for

strategic business initiatives or marketing plans, or (6) any other information that contains the

Designating Party’s trade secrets or other confidential research, development, or commercial,

personal and/or financial information of an extremely sensitive nature that may cause significant

competitive harm to, and/or breach the privacy of, the Designating Party if disclosed to persons

other than those described in Section VII(C) (ACCESS TO AND USE OF PROTECTED

MATERIAL) below.


        I.      Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”


        J.      Outside Counsel: (i) attorneys who are not employees of a Party to this action and

who have been retained to represent and/or counsel a Party in this action, and (ii) partners,

associates, other attorneys and staff of such counsel to whom it is reasonably necessary to disclose

the information for this litigation.


        K.      Expert: a person with specialized knowledge or experience in a matter pertinent

to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
a consultant in this action.


        L.      Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,

storing, retrieving data in any form or medium; etc.) and their employees and subcontractors.


III.    SCOPE


        The protections conferred by this Order cover not only Protected Material, but also any
                                                 4
information copied or extracted therefrom, as well as all copies, excerpts, summaries, or

compilations thereof, plus testimony, conversations, or presentations by Parties or counsel to or in

arbitration or in other settings that might reveal Protected Material. All notes, memoranda, reports,

and other written communications that reveal or discuss information contained in Protected

Materials shall be given the same protections under this Order as though they were designated as

Protected Material. Any person found to have made an impermissible use of any Protected

Material produced in this action may be subject to appropriate remedies within the jurisdiction of

the Judge and as determined by the Judge.


IV.    DURATION


       Even after the termination of this action—whether by settlement, discontinuance,

dismissal, severance, judgment, or other disposition—the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or an order

otherwise directs.


V.     DESIGNATION OF PROTECTED MATERIALS


       A.      Manner and Timing of Designations. Except as otherwise provided in this Order,

or as otherwise stipulated or ordered, material that qualifies for protection under this Order must
be clearly so designated before the material is disclosed or produced. Designation in conformity

with this Order requires the following:

               1.      For information in documentary form (apart from transcripts of depositions

or other pretrial or trial proceedings):         the Producing Party must affix the legend

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES ONLY” (or

“HIGHLY CONFIDENTIAL–AEO” as space permits) at the top or bottom of each page that

contains Protected Material, including on each page of any electronically produced document.
                                                 5
                A Party or Non-Party that makes original documents or materials available for

inspection need not designate them for protection until after the inspecting Party has indicated

which material it would like copied and produced.          During the inspection and before the

designation, all of the material made available for inspection shall be deemed “HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the

documents it wants copied and produced, the Producing Party must determine which documents,

or portions thereof, qualify for protection under this Order, and before producing the specified

documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL–ATTORNEYS’ EYES ONLY” legend at the top or bottom of each page that

contains Protected Material. If only a portion of a document or portions of the material on a page

qualifies for protection, the Designating Party must clearly identify the protected portion(s).



                2.     For testimony given in deposition or in other pretrial or trial proceedings:

all transcripts will automatically be designated “CONFIDENTIAL” from the day of the deposition

or proceeding to 30 calendar days after the final original transcript becomes available for review.

During this period of automatic designation, the Designating Party may provide written

designations of those portions of the testimony that qualify for protection under this Order. If such

written designations are submitted, then the final transcript will be revised to reflect those
designations.    After the expiration of this period of automatic designation, if no written

designations are submitted by the Designating Party, then the entire transcript will be deemed not

confidential, and the transcript will be revised to remove all confidentiality designations. A

Designating Party may also designate certain portions of the transcript as “HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY” during the deposition or hearing.

                3.     For information produced in some form other than documentary, and for

any other tangible items: the Producing Party must affix the legend “CONFIDENTIAL” or
                                                 6
“HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES ONLY” (or “HIGHLY CONFIDENTIAL–

AEO” as space permits) in a prominent place on the exterior of the container or containers in which

the information or item is stored or in some other reasonable fashion depending on the form of the

material. If that matter is stored or recorded electronically (including databases, images, or

programs stored on computers, discs, networks or backup tapes) and a legend cannot be affixed on

it, the Designating Party may designate such material as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL–ATTORNEYS’ EYES ONLY” by cover letter identifying the Protected

Material. Parties other than the Producing Party shall also have the right to designate such

materials for confidential treatment in accordance with this Order by written notice. If only

portions of the information or item warrant protection, the Designating Party, to the extent

practicable, shall designate the protected portions only.

                4.     For information revealed in the course of a hearing: all hearing testimony

will automatically be designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”

from the day of the hearing to 30 calendar days after the final original transcript becomes available

for review, except that Parties may draft orders on the hearings as necessary to effectuate the

Judge’s decision. During this period of automatic designation, the Designating Party may provide

written designations of those portions of the testimony that qualify for protection under this Order.

If such written designations are submitted, then the final transcript will be revised to reflect those
designations.    After the expiration of this period of automatic designation, if no written

designations are submitted by the Designating Party, then the entire transcript will be deemed not

confidential, and the transcript will be revised to remove all confidentiality designations.

       B.       Inadvertent Failures to Designate.          If corrected, an inadvertent failure to

designate qualified information or items as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–

ATTORNEYS’ EYES ONLY” does not, standing alone, waive the Designating Party’s right to

secure protection under this Order for such material. If material is appropriately designated after
                                                  7
the material was initially produced, the Receiving Party, on timely written notification of the

designation, must make reasonable efforts to assure that the material is treated in accordance with

the provisions of this Order. As used in this Order, an act is “timely” if it does not unduly prejudice

another Party.

       C.        Clawback Procedure

                 1.    No Waiver. Pursuant to Federal Rule of Evidence 502(d), if the Producing

Party discloses information in connection with this action that the Producing Party thereafter

claims to be privileged or protected by the attorney-client privilege or work product protection

(“Protected Information”), the disclosure of that Protected Information will not constitute or be

deemed a waiver or forfeiture—in this or any other action—of any claim of privilege or work

product protection that the Producing Party would otherwise be entitled to assert with respect to

the Protected Information and its subject matter.

                 2.    Full Protection.      This Order protects any disclosure of Protected

Information, whether that disclosure is inadvertent or otherwise.

                 3.    Degree of Care. Each Party is entitled to decide, in its sole discretion, the

appropriate degree of care to exercise in reviewing materials for privilege. Irrespective of the care

that is actually exercised in reviewing materials for privilege, the Judge hereby orders that

disclosure of Protected Information in discovery conducted in this action shall not waive any claim
of privilege or work product protection that the Producing Party would otherwise be entitled to

assert with respect to the Protected Information and its subject matter.

                 4.    Notification. A Producing Party must notify the Receiving Party, in writing,

that it has disclosed that Protected Information without intending a waiver by the disclosure. Upon

receipt of such notification, the Receiving Party shall immediately take all reasonable steps to

destroy or return all copies, electronic or otherwise, of such document or other information, and

shall provide a written certification that it will cease further review, dissemination, and use of the
                                                  8
Protected Information.

       D.      Applicability to Third Parties. In the course of this action, the Parties may

attempt to discover documents and information from third parties. Any third party from whom

discovery is sought by a Party to this action may avail itself of the protections and limitations of

disclosure provided for in this Protective Order. The third party shall identify any Confidential or

Highly Confidential – Attorneys’ Eyes Only information produced in accordance with this

Protective Order. The Parties hereby agree to treat any material designated Confidential or Highly

Confidential – Attorneys’ Eyes Only and produced by a third party in accordance with the terms

of this Protective Order. The Parties shall reference this Protective Order in any subpoena or

discovery request they serve or otherwise provide to any third party.


VI.    CHALLENGING CONFIDENTIALITY DESIGNATIONS


       A.      Meet and Confer. Any Party or Non-Party may challenge a confidentiality

designation at any time. A Party that elects to initiate a challenge must do so in good faith,

including by specifically identifying the challenged materials by Bates number or other clear

identifier, and the Parties must thereafter meet and confer in good faith to resolve the dispute. In

conferring, the challenging Party must explain the basis for its belief that the confidentiality

designation was not proper and must give the Designating Party an opportunity to review the
designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation.

       B.      Judicial Intervention. Pursuant to this Court’s Individual Rules and Practices in

Civil Cases, in the event of a discovery dispute, the parties agree to follow Local Rule 37.2 with

the following modifications: Any party wishing to raise a discovery dispute with the Court must

first confer in good faith with the opposing party, in person or by telephone, in an effort to resolve

the dispute. If this meet-and-confer process does not resolve the dispute, the party must submit a
                                                   9
letter to the Court via ECF, no longer than three single-spaced pages, explaining the nature of the

dispute, the legal standards governing the issue, and case law, if any, supporting the party’s

position. Such a letter must include a representation that the meet-and-confer process occurred and

was unsuccessful. If the opposing party wishes to respond to the letter, it must do so within three

business days and should call Chambers promptly to advise that a responsive letter will be

forthcoming. Reply letters are not invited. Either party may, in their letter, request an informal

conference. If the Court schedules such a conference, counsel should be prepared to discuss the

matters raised by such letters, as the Court will seek to resolve discovery disputes quickly,

including by telephone conference call.


VII.    ACCESS TO AND USE OF PROTECTED MATERIAL


        A.         Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this action only for prosecuting,

defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

to the categories of persons and under the conditions described in this Order. When the litigation

has been terminated, a Receiving Party must comply with the provisions of Section XI (FINAL

DISPOSITION) below. Protected Material must be stored and maintained by a Receiving Party

at a location and in a secure manner that reasonably ensures that access is limited to the persons
authorized under this Order.

        B.         Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the Judge or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

                   1.     The Receiving Party’s Outside Counsel in this action, as well as employees

and consultants of said Counsel to whom it is reasonably necessary to disclose the information for

this litigation;
                                                  10
               2.      The Receiving Party, if that party is an individual, or if the Receiving Party

is an entity, then its officers, directors, owners, members, partners and employees of the Receiving

Party and its related/affiliated entities to whom disclosure is reasonably necessary for this

litigation;

               3.      Experts (as defined in this Order) of the Receiving Party, and their

administrative support staff, if any, to whom disclosure is reasonably necessary for this action and

who have signed the “Acknowledgement and Agreement to Be Bound by Order” (Exhibit A);

               4.      The Judge and its personnel;

               5.      Neutral evaluators or mediators retained for the case by the mutual

agreement of the Parties;

               6.      Judge/court reporters and their staff, and Professional Vendors for services

such as copying, scanning, or electronic document processing, to whom disclosure is reasonably

necessary for this action; and

               7.      Any author or recipient of the document or the original source of the

information disclosed in the document.

        C.     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information or Items. Unless otherwise ordered by the Judge or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to those persons listed in Section

VII(B)(1), (4)-(7) above, as well as to Experts as set forth in Section VII(B)(3) above as long as

the Expert is not a current officer, director, owner, member, partner, contractor or employee of a

Party or of a competitor of a Party, nor anticipated at the time of retention to become an officer,

director, owner, member, partner, contractor, or employee of a Party or a competitor of a Party.

        D.     Maintenance of Signed Acknowledgements. Counsel for the Receiving Party

wishing to disclose Protected Materials shall maintain the original signed “Acknowledgement and
                                                11
Agreement(s) to Be Bound by Order.”

       F.      Authorized Disclosures. Nothing in this Order shall preclude any party to the

proceeding or their attorneys from:

       1.      Showing      materials   designated     as   “CONFIDENTIAL”           or   “HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to an individual who either prepared or

reviewed the document prior to the filing of this action, or is shown by the document to have

received the document.

       2.      Disclosing or using, in any manner or for any purpose, any information, documents,

or things from the party’s own files.

       3.      Disclosing or using, in any manner or for any purpose, any information, documents,

or things obtained from a lawful source other than discovery.

       4.      Disclosing or using, in any manner or for any purpose, any information, document,

or thing that is at the time of production or disclosure, or subsequently becomes, through no

wrongful act or failure to act on the part of the Receiving Party, generally available to the relevant

public through publication or otherwise, or is already rightfully in the possession of the Receiving

Party at the time of production.

VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
      OTHER LITIGATION

       If a Receiving Party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any information or items designated in this action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” the

Receiving Party must so notify the Designating Party, in writing (by email), promptly and in no

event more than five days after receiving the subpoena or order. Such notification must include a

copy of the subpoena or court order. Provided that the Producing Party has taken the necessary


                                                 12
steps to prevent, through judicial process, production of the documents sought to be produced, the

Receiving Party shall not produce to the party in the other action any documents designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and will

maintain the status quo pending resolution of the Producing Party’s motion to quash or analogous

proceeding.

       The Receiving Party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all the material covered by the

subpoena or order is the subject of this Order. In addition, the Receiving Party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena or order to issue.

       The purpose of imposing these duties is to alert the interested parties to the existence of

this Order and to afford the Designating Party in this case an opportunity to try to protect its

confidentiality interests in the court from which the subpoena or order issued. The Designating

Party shall bear the burdens and the expenses of seeking protection in that court of its confidential

material and nothing in these provisions should be construed as authorizing or encouraging a

Receiving Party in this action to disobey a lawful directive from another court.


IX.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL


       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Order, the Receiving Party

must immediately, and no later than two business days after learning of such disclosure, (a) notify

in writing the Designating Party of the unauthorized disclosure, (b) use its best efforts to retrieve

all copies of the Protected Material, (c) inform the person or persons to whom an unauthorized

disclosure was made of all the terms of this Order, and (d) request such person or persons to

execute the “Acknowledgment and Agreement to Be Bound” (Exhibit A).


                                                 13
X.     FILING PROTECTED MATERIAL


       A Party that files any Protected Material with the Judge shall note in its submission that

the filing contains Protected Material, and the Judge’s staff shall treat that material in accordance

with the terms of this Order.

       Should Protected Material be included in a filing, the Parties will follow the Judge’s

standing orders with respect to redactions and filing under seal. As of the below signing date,

those relevant orders state:

       1. Sealing/Redactions Not Requiring Court Approval. Federal Rule of Civil Procedure

5.2 describes sensitive information that must be redacted from public court filings without seeking

prior permission from the Court.

       2. Sealing/Redaction Requiring Court Approval. Motions or Letter Motions for

approval of sealed or redacted filings in civil and miscellaneous cases and the subject documents,

including the proposed sealed document(s), must be filed electronically through the court’s ECF

system in conformity with the court’s standing order, 19- MC-00583, and ECF Rules &

Instructions, section 6. The motion must be filed in public view, must explain the particular reasons

for seeking to file that information under seal and should not include confidential information

sought to be filed under seal. Supporting papers must be separately filed electronically and may
be filed under seal or redacted only to the extent necessary to safeguard information sought to be

filed under seal.

       The proposed sealed document must be contemporaneously filed under seal in the ECF

system and electronically related to the motion. The summary docket text, but not the sealed

document, will be open to public inspection and should not include confidential information sought

to be filed under seal. Where the motion seeks approval to redact information from a document

that is to be publicly filed, the filing party shall: (a) publicly file the document with the proposed

                                                 14
redactions, and (b) electronically file under seal a copy of the unredacted document with the

proposed redactions highlighted. Both documents must be electronically filed through the ECF

system and related to the motion. Any party unable to comply with the requirement for electronic

filing under seal through the ECF system, or who has reason to believe that a particular document

should not be electronically filed, must move for leave of the Court to file in the traditional manner,

on paper.


XI.    FINAL DISPOSITION


       Unless otherwise ordered or agreed to in writing by the Producing Party, within sixty (60)

days after the final termination of this litigation by settlement or exhaustion of all appeals, all

parties in receipt of Protected Materials shall use reasonable efforts to either return such materials

and copies thereof to the Producing Party or destroy such Confidential Material and certify that

fact. The Receiving Party's reasonable efforts shall not require the return or destruction of

Confidential Material from (i) disaster recovery or business continuity backups, (ii) data stored in

system-generated temporary folders or near-line storage, (iii) archived data with limited end-user

accessibility, and/or (iv) material that is subject to legal hold obligations or commingled with other

such material. Backup storage media will not be restored for purposes of returning or certifying

destruction of Confidential Material, but such retained information shall continue to be treated in
accordance with the Order.

       Counsel for the parties shall be entitled to retain copies of court papers (and exhibits

thereto), correspondence, pleadings, deposition and trial transcripts (and exhibits thereto), legal

memoranda, expert reports and attorney work product that contain or refer to Protected Materials,

provided that such counsel and employees of such counsel shall not disclose such Confidential

Material to any person, except pursuant to court order. Nothing shall be interpreted in a manner

that would violate any applicable canons of ethics or codes of professional responsibility. Finally,
                                                  15
any such archival copies as described in this section that contain or constitute Protected Material

remain subject to this Order as set forth in Section IV (DURATION) above.


XII.   MISCELLANEOUS


       A.      Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Judge in the future.

       B.      Admissions and Waivers. Neither the entry of this Order, nor the designation of

any information or documents as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY,” or failure to make such a designation, shall constitute evidence or

any admission with respect to any issue in the case, and shall not constitute a waiver of any

objections to the disclosure of such information. Nothing in this Order shall be construed as

waiving any objections of either Party as to the admissibility of a particular document into

evidence. Moreover, nothing in this Order shall be construed to require any Party to disclose to

any other Party any “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” information, or to prohibit any Party from refusing to disclose “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information to any other Party.



       C.      Right to Assert Other Objections. By entry of this Order, no Party waives any
right it otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Order.




                                                16
                                                      Respectfully,

    Dated: March 5, 2020                            LATHAM & WATKINS LLP

                                                    By:/s/ Jennifer L. Barry___________
                                                       Dennis Mai
                                                       Jennifer L. Barry (pro hac vice)
                                                       Patrick C. Justman (pro hac vice)
                                                       Attorneys for Plaintiff,
                                                       Eight Capital Management, LLC

                                                    GOTTLIEB, RACKMAN & REISMAN,
                                                    P.C.

    Dated: March 5, 2020                            By: Jonathan M. Purow___________1
                                                    Jonathan M. Purow

                                                    And

                                                    TONKON TORP LLP
                                                                                                   2
                                                    By: /s/ Steven M. Wilker
                                                        Steven M. Wilker (pro hac vice)

                                                    Attorneys for Defendant
                                                    Eight Capital Corp.




1
  This [Proposed] Order Governing Confidential Materials is filed by Plaintiff Eight Capital
Management, LLC. Defendant Eight Capital Corp.’s counsel has authorized Plaintiff to file this
letter. Pursuant to Rule 8.5 of the Electronic Case Filing Rules, Plaintiff has used their e-signature
to sign this document.
2
    See FN 2.
                                                 17
IT IS SO ORDERED.




Date:   March 6     , 2020        PaJA.�
                                  Hon. Paul A. Engelmayer
                                  UNITED STATES DISTRICT JUDGE




                             18
                                            EXHIBIT A

         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY ORDER

         I, [NAME], with an address of [ADDRESS], declare under penalty of perjury that I have

read in its entirety and understand the Order Governing Confidential Materials that was issued by

United States District Court in the case of Eight Capital Management, LLC v. Eight Capital Corp.

Civil Action No. 20 Civ. 00178.

         I agree to comply with and to be bound by all the terms of this Order, and I understand and

acknowledge that failure to so comply may subject me to appropriate remedies within the

jurisdiction of the Judge and as determined by the Judge. I solemnly promise that I will not

disclose in any manner any information or item that is subject to the Order to any person or entity

except in strict compliance with the provisions of that Order.

         I further agree to submit to the jurisdiction of the United States District Court for the

purpose of enforcing the terms of that Order.

         I hereby appoint [NAME] of [FIRM NAME AND ADDRESS] as my New York agent for

service of process in connection with this action or any proceedings related to enforcement of that

Order.


         Executed on _______________, 20____, at [CITY AND STATE].



         Signature: ________________________________




                                                 19
